 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   RAFAEL ARROYO, JR.,                                 Case No. 1:18-cv-01546-SAB

11                   Plaintiff,                          ORDER VACATING DATES AND
                                                         REQUIRING PARTIES TO FILE
12           v.                                          DISPOSITIONAL DOCUMENTS

13   JADWINGER SINGH, et al.,
                                                         (ECF No. 16)
14                   Defendants.
                                                         SIXTY-DAY DEADLINE
15

16          On February 28, 2019, a notice of settlement was filed informing the Court that the

17 parties have reached settlement resolving this action. (ECF No. 16.)

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within sixty (60) days of the date of

21                  entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        February 28, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
